Citation Nr: 0112136	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  97-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, originally rated as 20 percent from August 22, 1995, 
until November 1, 2000, and zero percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from September 1992 until 
August 1995.
This appeal was previously before the Board of Veterans' 
Appeals (Board) in February 1998 and again in May 1999.  In 
February 1998, the Board rendered decisions on the issues of 
entitlement to service connection for tinnitus and 
entitlement to an increased rating for residuals of a left 
hip injury, in addition to the issue reflected on the title 
page of this remand.  The veteran perfected a timely appeal 
of that decision to the United States Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  By order dated in 
September 1998, the Court dismissed the appeal as to the 
issue of entitlement to service connection for tinnitus and 
entitlement to an increased rating for residuals of a left 
hip injury, and vacated the Board's decision as to the issue 
of entitlement to an increased rating for a low back 
disability, in accordance with a Joint Motion for Remand, 
filed by both parties in the case.  The Court did not retain 
jurisdiction over the matter.

In May 1999, the Board remanded the claim for further 
evidentiary and procedural development.  Such development has 
been accomplished.  Pursuant to the receipt of recent medical 
evidence which reflected a decrease in the veteran's low back 
symptomatology, the RO proposed to reduce the disability 
rating assigned to service-connected lumbosacral strain from 
20 percent to zero percent.  The reduction was accomplished 
effective November 1, 2000.  The propriety of the reduction 
is not before the Board, however, as the veteran has not 
perfected an appeal as to the reduction.  Rather the issue to 
be addressed herein is the veteran's entitlement to an 
original disability rating in excess of 20 percent for 
lumbosacral strain in conjunction with his entitlement to a 
current disability rating in excess of zero percent for 
lumbosacral strain.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In December 1995, the veteran's service-connected 
lumbosacral strain was primarily manifested by tenderness in 
the L5-S1 area and mild bilateral paraspinal muscle spasm.  
Additionally, the veteran reported having difficulty sitting, 
walking, standing, or sleeping for prolonged periods.

3.  The veteran did not seek medical treatment for low back 
symptomatology, other than periodic physical therapy and 
massage subsequent to December 1995.

4.  In September 1999, the veteran's low back disability had 
improved to the point where the examiner was unable to 
identify any objective evidence of remaining impairment.


CONCLUSION OF LAW

An original disability rating in excess of 20 percent for 
lumbosacral strain is not warranted; a compensable disability 
rating subsequent to November 1, 2000, is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  The requirements 
set forth in these regulations for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

As noted above, the Court vacated that portion of the Board's 
previous decision pertaining to the disability rating 
assigned to the veteran's low back disability because of 
several defects in the Board's decision.  A more thorough 
analysis and explanation pertaining to the effect of weakened 
movement, excess fatigability, incoordination, or pain on 
movement resulting from the service-connected low back 
disability upon the veteran's level of impairment was 
required by the Court.  Further explanation as to whether the 
veteran's low back symptomatology results in moderate or 
severe limitation of motion under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 is required as well. 

Following involvement in an automobile accident during 
service, the veteran underwent surgery to his left hip.  He 
has experienced difficulties with the hip since that time.  
Subsequent to his discharge from service, the RO granted 
service connection for the left hip disability.  Service 
connection for lumbosacral strain secondary to the left hip 
disability was granted at the same time.  A 20 percent 
disability rating was assigned based upon the veteran's 
recitation of his low back symptomatology in conjunction with 
the report of a December 1995 VA examination which reflected 
tenderness in the L5-S1 area and mild bilateral paraspinal 
muscle spasm.  Range of motion exercises revealed forward 
flexion of 30 degrees, lateral bending of 20 degrees, 
extension of 10 degrees, and rotation of 45 degrees.  Heel 
and toe walking was performed with difficulty.  At that time, 
the veteran reported being unable to perform any type of 
strenuous physical activity, and having difficulty sitting, 
walking, or standing for prolonged periods.  He reported 
difficulty sleeping because of the pain.  He described 
intermittent low back pain, which occurred when his left hip 
pain worsened.  

The veteran had reported receiving private chiropractic 
treatment.  When the RO requested additional information 
regarding this treatment, he submitted an undated record 
reflecting physical therapy for pain in his low back.  
Outpatient treatment reports obtained from the VA do not 
reflect complaints or treatment for low back pain, although 
they show that the veteran sought treatment from the VA for 
other physical disabilities.

The report of a September 1999 VA examination reflects that 
the veteran continued to complain of pain in his low back.  
He reported that he sought treatment in the form of massage 
therapy once every two weeks for back, neck, and hip pain, 
but that he did not receive other medical treatment, other 
than annual VA medical examinations.  He explained that he 
was employed by a company which provides corporate housing as 
a driver and deliverer.  The job involved carrying supplies 
such as linens and kitchenware and setting up corporate 
apartments.  Often, he is required to carry things up stairs.  
He reported that he often gets tired and has some left hip 
and low back pain, but that he has lost no time from work 
because of these complaints.  

Upon examination, the examiner described the veteran as a 
very healthy-appearing young man who was well-muscled in both 
upper and lower extremities.  He stood with normal cervical, 
thoracic, and lumbar curvatures and demonstrated full range 
of flexion and extension, right and left-side bending.  There 
was full range of low back flexion and extension, without 
pain.  He had normal muscle strength and reflexes in the 
lower extremities of all muscle groups.  X-ray studies of the 
lumbosacral spine were interpreted as normal, with normal 
vertebral bodies and disc spaces.  After reviewing the 
veteran's claims file and X-ray studies, the examiner 
rendered the following diagnosis:  "Chronic lumbosacral 
strain, previous diagnosis, no objective evidence at this 
exam of remaining impairment."

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for lumbosacral strain 
following the initial award of service connection for 
lumbosacral strain, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's low back disability is currently rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
pertaining to lumbosacral strain.  Under this Diagnostic 
Code, a noncompensable disability rating is assigned in the 
presence of slight subjective symptoms only.  A 10 percent 
rating is warranted with characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating, the 
highest available rating under Diagnostic Code 5295, requires 
a severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  

Another potentially applicable Diagnostic Code is 5292.  
Under these provisions, a 10 percent disability rating is 
assigned for slight limitation of lumbar spine motion, a 
20 percent disability rating is assigned for moderate 
limitation of lumbar spine motion, and a 40 percent 
disability rating is assigned for severe limitation of lumbar 
spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 
word "severe" is not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

In applying the schedular rating criteria to the facts of the 
case, as summarized above, the Board concludes that a 
disability rating in excess of 20 percent is not warranted 
for the period from August 22, 1995, until November 1, 2000, 
and that the evidence does not support the assignment of a 
disability rating in excess of zero percent subsequent to 
November 1, 2000.  

The report of the December 1995 VA examination reflected 
tenderness and mild bilateral paraspinal muscle spasm.  It 
was on this basis that the RO assigned a 20 percent 
disability rating under the provisions of Diagnostic Code 
5295.  Upon review of the rating assigned at that time, the 
Board finds no support for the veteran's contention that a 
higher disability rating was warranted under Diagnostic Code 
5295, as the lumbosacral strain shown in 1995 was not more 
nearly approximate to "severe," there was no positive 
Goldthwaite's sign, no osteo-arthritic changes, narrowing or 
irregularity of joint space.  Particularly pertinent to this 
conclusion is the absence of any neurological involvement 
found upon examination and the veteran's own description of 
his low back pain as intermittent.  This clinical picture 
corresponds most closely to the criteria of muscle spasm on 
forward bending and loss of lateral spine motion set forth 
for a 20 percent disability rating under Diagnostic Code 
5295.

Considering the provisions of Diagnostic Code 5292 which 
pertain solely to limitation of lumbar spine motion, the 
Board reaches the same conclusion.  Although limitation of 
lumbar spine motion was shown during the 1995 VA examination, 
the extent of the limitation cannot be said to have been 
severe.  Furthermore, as the limitation of motion was caused 
by muscle spasm, which the veteran himself described as 
intermittent, the limitation of motion was likely 
intermittent as well.  Furthermore, the RO more properly 
chose to rate the veteran's lumbosacral strain under the 
provisions of Diagnostic Code 5295, as these provisions 
encompassed the veteran's overall low back symptomatology 
picture, which involved more than mere limitation of motion.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  In this 
case, given the nature of the original inservice injury and 
the veteran's multifaceted symptomatology as reflected in the 
VA examination report, the criteria set forth in Diagnostic 
Code 5295 more nearly approximated the veteran's service-
connected disability than that set forth in Diagnostic Code 
5292.

Subsequent to the 1995 VA examination report, the evidence of 
record indicating the level of impairment resulting from the 
veteran's service-connected lumbosacral strain is scanty.  We 
know that he received physical therapy for low back pain, as 
well as other disabilities.  The record also reflects that he 
did not otherwise seek medical treatment for low back 
complaints during this time.  During the 1999 VA examination, 
he did not complain about difficulty walking, sitting, 
standing, or sleeping as he had in 1995.  Furthermore, he was 
employed in a job which required lifting, carrying, climbing 
stairs, and other physical activity, and he indicated he had 
lost no time from work due to back pain or complaints.  There 
were no spasms noted in his back during the 1999 examination.  
Upon examination, he demonstrated normal lumbar musculature, 
normal range of lumbar motion, and the examiner found no 
objective evidence of remaining impairment.

Application of any rating criteria yields the conclusion that 
a disability rating in excess of 20 percent is not warranted 
prior to November 1, 2000, and that a compensable disability 
rating is not warranted subsequent to November 1, 2000.  In 
the absence of any demonstrable limitation of motion, a 
compensable rating is not warranted under the provisions of 
Diagnostic Code 5292.  In the absence of muscle spasm or 
limitation of motion, or other objective signs of lumbosacral 
strain, a compensable rating is not warranted under the 
provisions of Diagnostic Code 5295.  Rather, the currently-
assigned noncompensable disability rating, representing 
slight subjective symptoms only appears most nearly analogous 
to the veteran's current disability picture, as reflected in 
the 1999 examination report, and as consistent with the other 
evidence of record showing that he does not receive medical 
treatment for lumbosacral strain or report low back 
complaints, and that he uses his back on the job without 
significant disability.  

We observe that at no point during the time frame at issue 
does it appear that a higher disability rating would be 
appropriate under any other schedular provision.  Nowhere in 
the record is ankylosis or neurological involvement 
demonstrated so as to warrant consideration under an 
alternate Diagnostic Code.

In evaluating the veteran's claim for an increased rating for 
a low back disability, the provisions of 38 C.F.R. § 4.40 
must also be considered; such state that a disability of the 
musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40.  Further, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Id.  Consideration is to be given to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
In DeLuca v. Brown, the Court held that, in determining the 
severity of musculoskeletal disabilities, VA must consider 
these regulations.  8 Vet. App. 202, 207 (1995).  
Specifically in this case, the Court remanded the issue of 
entitlement to an increased rating for lumbosacral strain for 
the VA to perform an analysis of these factors.

Upon review of the evidence of record, the Board is cognizant 
of the veteran's post-service complaints of pain and 
limitation of function, as reflected in the 1995 VA 
examination report.  However, nothing in the description of 
his functional impairment due to pain convinces us that his 
impairment was so great as to represent more disability than 
that contemplated in the criteria set forth for the 
20 percent disability rating under Diagnostic Code 5295 which 
was in effect until November 1, 2000.  Because characteristic 
pain on motion is included as the sole criterion for a 
10 percent rating under Diagnostic Code 5295, it is presumed 
that pain is one of the characteristics inherent in a 
20 percent rating under the same Diagnostic Code as well.  
Further review of the record reveals that medical care 
providers predicted the veteran's back pain would improve 
over time following the left hip surgery in service, and it 
appears as though these predictions were proven accurate, 
since the 1999 VA examination report reflected a 
substantially-improved low back disability picture than that 
shown in the 1995 VA examination report.  The medical 
evidence of record does not reflect the presence of the 
factors such as less, more, or weakened low back movement, 
incoordination, fatigability, or pain on movement to an 
extent so great as to warrant the assignment of a higher 
disability rating at any point during the time period at 
issue. 

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased disability rating for 
lumbosacral strain for the entire time frame since the 
assignment of the original disability rating until the 
present.  Impairment in excess of 20 percent is not shown 
under all applicable rating criteria, between August 22, 
1995, and November 1, 2000.  Impairment in excess of zero 
percent is not shown under all applicable rating criteria 
subsequent to November 1, 2000.  The veteran's claim 
therefore must be denied.


ORDER

A disability rating in excess of 20 percent for lumbosacral 
strain, from August 22, 1995, until November 1, 2000, is 
denied. 

A compensable disability rating subsequent to November 1, 
2000, is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals




 

